April 30, 1883.
— The opinion of the Court was delivered by
Sterrett, J.:
The house and lot on North Fifteenth street was devised by testator to his daughter, Mrs. Crawford, “subject to a mortgage of $5,000,” which he directed to be paid by his executors out of his estate, upon her delivering to them a note or due bill for same amount, which he had given her several months before. She notified appellant, who was the acting executor, of her readiness to surrender the due bill whenever he was prepared to pay the mortgage, as contemplated by the testator; but, for reasons best known to himself, he neglected to pay either the principal or interest of the mortgage debt. In the meantime, it became necessary to provide for the interest; and to prevent a foreclosure of the mortgage and sale of the property, Mrs. Crawford was compelled to pay it. The amount thus paid by her, including interest to date of audit, was $385 27. Appellant having filed his account as acting executor without paying or making provision for the payment of the mortgage, Mrs. Crawford appeared before the auditing judge and claimed out of the fund for distribution a sum sufficient to satisfy the mortgage and re-imburse her for the interest she was compelled to pay. The allowance of these items forms the subject of complaint in the first specification of error.
If appellant had been disposed to carry out the provisions of his father’s will, there was nothing to prevent him from paying the mortgage and lifting the due bill which his sister had notified him she was ready and willing at any time to deliver. After having thus neglected to do what he should have done, it comes with bad grace from him to object to the action of the Court in setting aside a sufficient fund to satisfy the mortgage. The only effect of the decree will be to accomplish just what the testator intended: the satisfaction of the incumbrance on *329the property devised to his daughter and the practical cancellation of his own due bill; inasmuch as no harm can possibly result from that, to appellant or any one else, his complaint is groundless.
The second, third, fourth, and fifth specifications relate to claims of Mary Ann Brolasky for interest on mortgage and for taxes on the Race and South Broad street properties paid by her. With the exception of a slight error in calculation of the interest item, covered by the second specification, these claims were correct, and there was no error committed in allowing them. "
The seventh, eighth, and ninth specifications, relating to claims of Mary A. Brolasky and Linda Crawford for arrears of annuity under the will of their aunt, Miss Howell, are not sustained. The fact was found by the auditing judge that balances were due each of them respectively on that account, and hence their claims were not improperly allowed.
We find nothing in the record that calls for either a reversal or modification of the decree.
Decree affirmed and appeal dismissed at the costs of the appellant.